Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1663. GEORGE JONES v. THE STATE.

      In 2001, George Jones was convicted of armed robbery. On appeal, we
affirmed his conviction in an unpublished opinion but remanded for the trial court to
address his claim of ineffective assistance of counsel. Case No. A02A0634 (decided
April 10, 2002). On remand, the trial court rejected the ineffective assistance claim,
and Jones again appealed. Once more, we affirmed. Jones v. State, 312 Ga. App. 15
(717 SE2d 526) (2011). In June 2013, Jones filed a motion to modify his sentence,
arguing among other things that his sentence of life imprisonment without parole
should be vacated because the State did not seek the death penalty. The trial court
denied the motion, and Jones appealed. We dismissed the appeal after finding that
Jones did not raise a colorable void sentence claim. Case No. A14A0133 (decided
October 22, 2013). Jones then filed a second motion to modify his sentence, arguing
again that he was improperly sentenced to life imprisonment without parole. The trial
court denied the motion, specifically finding that this Court had already decided the
issue adversely to Jones, and Jones filed this direct appeal. We lack jurisdiction.


      This Court previously ruled that the trial court properly sentenced Jones. “It is
axiomatic that the same issue cannot be relitigated ad infinitum. The same is true of
appeals of the same issue on the same grounds.” Echols v. State, 243 Ga. App. 775,
776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2) (559
SE2d 528) (2002). Our ruling in the prior appeal is res judicata. See Hook v. Bergen,
286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). Thus, Jones is estopped from
seeking further judicial review on this issues. See id; see also Ross v. State, 310 Ga.
App. 326, 328 (713 SE2d 438) (2011) (law of the case rule bars successive void
sentence appeals). Accordingly, this appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                                                         06/09/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.